          Case 2:18-cv-00132-KGB Document 15 Filed 01/19/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

ANTHONY D. TOOMBS                                                                        PLAINTIFF
ADC #101840

v.                              Case No. 2:18-cv-00132-KGB-PSH

EAST ARKANSAS REGIONAL UNIT,                                                           DEFENDANT
Prison Unit, Arkansas Department of Correction , et al.

                                               ORDER

        The Court has received the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 10). Plaintiff Anthony D. Toombs filed an

objection to the Proposed Findings and Recommendation (Dkt. No. 11). After a review of the

Proposed Findings and Recommendation and Mr. Toombs’ objection, as well as a de novo review

of the record, the Court adopts the Proposed Findings and Recommendation in its entirety (Dkt.

No. 10). The Court dismisses without prejudice Mr. Toombs’s claims. The Court also denies as

moot for the reasons explained in this Order Mr. Toombs’s motion for service (Dkt. No. 12) and

grants his petition for inquiry into the status of complaint, providing a status report in this Order

and directing that, along with a copy of this Order, the Clerk of Court send to Mr. Toombs a copy

of this docket sheet (Dkt. No. 14).

        The Court writes separately to address Mr. Toombs’ objection. Mr. Toombs claims that

Judge Harris “erred in the assertion that [42 U.S.C. §] 1983 civil actions [are] a type of tort claim

where plaintiff must suffer some actual injury before he can receive compensation” (Dkt. No. 11,

at 1). Mr. Toombs further states that § 1983 claims “for constitutional violations are brought to

redress the actual violation of the right” (Id., at 2). Finally, Mr. Toombs asserts that the defendants’

conduct “did rise to the level of a constitutional violation by depriving the plaintiff of the minimal
          Case 2:18-cv-00132-KGB Document 15 Filed 01/19/21 Page 2 of 3




civilized measure of life’s necessities, by leaving plaintiff in contaminated water for long periods

of time” (Id.).

        Mr. Toombs’ underlying allegations are that his cell floods when there are heavy rains; that

the resulting water in his cell is unsafe, hazardous, and contains excrement; and that he suffers

mental and emotional pain as a result (Dkt. No. 7, at 5-6). Judge Harris examined these allegations

as a possible conditions of confinement claim in violation of the Eighth Amendment, and Judge

Harris correctly determined that a plaintiff must prove the existence of objectively harsh conditions

of confinement together with a subjectively culpable state of mind by prison officials in condoning

or creating the conditions (Dkt. No. 10, at 2-3). The Court is aware that, generally, courts should

be “especially cautious about condoning conditions that include an inmate’s proximity to human

waste.” Fruit v. Norris, 905 F.2d 1147, 1151 (8th Cir. 1990). After reviewing de novo the

allegations in this case, the Court agrees that Mr. Toombs has not demonstrated that the flooding

in his cell, though certainly uncomfortable, denies him “the minimal civilized measure of life’s

necessities” as required in the Eighth Circuit to allege a violation of the Eighth Amendment.

Chandler v. Moore, 2 F.3d 847, 848 (8th Cir. 1993) (citing Hudson v. McMillan, 503 U.S. 1, 25

(1992)); see also Smith v. Copeland, 87 F.3d 265, 268-69 (8th Cir. 1996) (examining similar issues

in the context of Eighth Amendment and Due Process jurisprudence). Additionally, Judge Harris

correctly identified that Mr. Toombs alleges no concrete injury as a result of these incidents other

than emotional and mental pain (Dkt. No. 10, at 3). Judge Harris accurately noted that a § 1983

action is a type of tort claim, which requires a plaintiff to suffer some actual injury before he can

receive compensation, and which Mr. Toombs fails to demonstrate through his allegations (Id., at

3). See Irving v. Dormire, 519 F.3d 441, 448 (8th Cir. 2008) (citing Carey v. Piphus, 435 U.S.




                                                 2
            Case 2:18-cv-00132-KGB Document 15 Filed 01/19/21 Page 3 of 3




247, 253-55 (1978)). For these reasons, and all the reasons articulated by Judge Harris, the Court

adopts the Proposed Findings and Recommendation in its entirety (Dkt. No. 10).

       It is therefore ordered that:

       1.       The Proposed Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris is adopted in its entirety (Dkt. No. 10).

       2.       Mr. Toombs’s claims are dismissed without prejudice for failure to state a claim

upon which relief may be granted (Dkt. No. 7).

       3.       The Court also denies as moot for the reasons explained in this Order Mr. Toombs’s

motion for service (Dkt. No. 12).

       4.       The Court grants Mr. Toombs’s petition for inquiry into the status of complaint,

provides a status report in this Order, and directs that, along with a copy of this Order, the Clerk

of Court send to Mr. Toombs a copy of this docket sheet (Dkt. No. 14).

       5.       Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. §

1915(g).

       6.       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order or the accompanying Judgment would not be taken in good faith.

       It is so ordered this 19th day of January, 2021.



                                                      __________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 3
